The only new point worthy of note in the petition for rehearing, filed by plaintiff in error, is his statement that the attitude of apparent acquiescence or agreement upon the part of the district attorney, as to the claim of plaintiff in error that the court order dated January 26, 1925, was void, lulled his counsel into not arguing the point. He now wishes to argue it orally, but a majority of the court are of the opinion that even if he should prevail on this one question, it would not affect the ultimate decision. The petition for rehearing is therefore denied.